Citation Nr: 1031174	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-34 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.	Entitlement to service connection for a bilateral hearing loss 
disability.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from January 
1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the claims of service connection for a 
bilateral hearing loss disability and recurrent tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that service connection for a bilateral 
hearing loss disability and tinnitus should be granted because 
they occurred as a result of his active service duties.  The 
Veteran alleges that in July or August 1943, while he was 
stationed at Key Field in Meridian, Mississippi, he suffered a 
perforated eardrum after training on the M-3 machine gun.  The 
Veteran further alleges he was hospitalized for 2 weeks as a 
result of this injury.

The Board acknowledges some of the Veteran's records were burned 
in the 1973 fire at the National Personnel Records Center (NPRC).  
The Board observes that there are no service treatment records in 
the claims file reflecting treatment for a perforated eardrum in 
1943.  The Board also observes that in August 2006, the RO 
submitted a request to the NPRC for the Veteran's medical/dental 
records, surgeon general records, and sick/morning call reports.  
However, it appears the RO did not request in-patient clinical 
records or hospital records from Key Field, Mississippi, where 
the Veteran alleges he was hospitalized for a perforated eardrum.
Given that hospitalization or clinical medical records are 
sometimes filed under the name of the facility, and not the name 
of the veteran, the Board observes there is a chance that records 
related to the Veteran's treatment for a perforated eardrum are 
still available at the NPRC.  As such, on remand, the AOJ should 
further request records related to the Veteran's treatment at the 
hospital at Key Field.

If on remand, relevant service records that have not previously 
been associated with the claims file are found, VA shall 
reconsider the claim notwithstanding the requirement of new and 
material evidence.  See 38 C.F.R § 3.156(c) (2009).

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the Court's holding in McLendon, if evidence is 
obtained indicating the Veteran was treated for a perforated 
eardrum during active duty, he should be provided a VA 
examination to determine the nature and etiology of his current 
bilateral hearing loss disability and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AOJ should request from the NPRC in St. 
Louis, Missouri, or other appropriate 
source, the following:

a.	Any records of the Veteran's treatment at 
the hospital at Key Field, Mississippi, 
to include both inpatient and outpatient 
treatment records, for the period of July 
and August 1943.  It should be noted that 
the Veteran's clinical records may be 
filed at the NPRC under the name of the 
facility, and not the Veteran.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) (2009).

2.	If, and only if, evidence referenced above 
is obtained indicating the Veteran was 
treated for a perforated eardrum, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of his 
current bilateral hearing loss disability 
and tinnitus.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
a review was accomplished.  Any necessary 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
bilateral hearing loss disability and 
tinnitus are etiologically related to a 
disease or injury during service.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

A detailed rationale should be provided for 
all opinions.  Conversely, if the examiner 
concludes that an etiological opinion cannot 
be provided, he or she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.

3.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



